Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT QUALIFIED UNDER APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR BLUE SKY LAWS.

RENEWAL PROMISSORY NOTE

$1,645,556.47   North Richland Hills, Texas   July 31, 2006

FOR VALUE RECEIVED, the undersigned, HEALTHAXIS, INC., a Pennsylvania
corporation (“Maker”), hereby promises to pay to the order of HealthMarkets
Inc., f/k/a UICI (“HealthMarkets”), a Delaware corporation (“Payee”), at its
offices at 9151 Boulevard 26, North Richland Hills, Texas 76180, in lawful money
of the United States of America, the principal sum of $1,645,556.47, together
with interest on the outstanding principal balance from day to day remaining as
herein specified, in installments as follows:

1. Beginning on August 1, 2006, and continuing on the 1st day of each month
thereafter through and including February 1, 2008, a monthly installment equal
to the Monthly Payment Amount (as hereinafter defined) shall be due and payable,
which shall be applied first to all accrued but unpaid interest on this
Promissory Note, and the remainder will be applied to the outstanding principal
amount then due, and

2. On or before August 31, 2006, Maker shall pay Payee the sum of Five Hundred
Thousand and No/100ths Dollars ($500,000) in lawful money of the United States
of America.

3. A final installment in the amount of all outstanding principal, plus accrued
and unpaid interest, shall be due and payable on February 1, 2008 (the “Maturity
Date”).

The “Monthly Payment Amount” shall be an amount equal to the greater of (i)
one-half of the invoice amount attributable to data capture services (before any
credit or deduction for repayment of this Note as provided below) for the prior
month far all data capture services rendered from time to time by Healthaxis
Imaging Services, LLC (“HAIS”), a subsidiary of Maker, to The MEGA Life and
Health Insurance Company (“MEGA”) (including any and all affiliates, divisions
or units thereof), a subsidiary of Payee, pursuant to the terms of that certain
services agreement, between HAIS and MEGA and Mid-West National Life Insurance
Company of Tennessee previously entered into effective as of May 1, 1999, as
previously amended by that certain First Amendment to Agreement effective
January 1, 2000, Second Amendment to Agreement effective January 1, 2001, Third
Amendment to Agreement effective January 1, 2002, Fourth Amendment to Agreement
effective January 1, 2003, Fifth Amendment to Agreement effective January 1,
2004, Sixth Amendment to Agreement effective January 1, 2005, the Seventh
Amendment to Agreement, effective January 1, 2006, and any subsequent



--------------------------------------------------------------------------------

extension or amendment to such agreement that may be agreed upon (if any)
following the date of execution of this Note (as amended, the “Services
Agreement”), or (ii) $65,000. In lieu of cash payment of the Monthly Payment
Amount, Maker and Payee hereby agree that, on each installment due date, HAIS
will issue a credit memo to MEGA in the amount of said Monthly Payment Amount,
and HealthMarkets will simultaneously credit the same amount toward repayment of
this Promissory Note as herein provided. In the event the aggregate amount of
credits issued to MEGA and outstanding at any time ever exceeds the total amount
then due to HAIS, then Maker will pay the difference in cash on or within 5
business days of the installment due date. In addition, in the event HAIS or its
successor ceases to provide data capture services to MEGA, then each monthly
installment will be payable by Maker solely in cash on or within 5 business days
of the installment date.

This Promissory Note may not be self-amortizing, and Maker hereby acknowledges
that on the Maturity Date stated above, a substantial payment of principal and
interest may become due and payable.

The outstanding principal balance hereof shall bear interest prior to maturity
at the rate of six percent (6.0%) per annum, and shall be computed on the basis
of a 360-day year. All past due principal and interest shall bear interest at
the rate of ten percent (10.0%) per annum.

Maker shall have the right to prepay, at any time and from time to time without
premium or penalty, the entire unpaid principal balance of this Note or any
portion thereof, any such prepayments to be made together with payment of
interest accrued on the amount of principal being prepaid through the date of
such prepayment, and any such partial prepayments to be applied in inverse order
of maturity to the last maturing installment(s) of principal.

Notwithstanding anything to the contrary contained herein, no provisions of this
Promissory Note shall require the payment or permit the collection of interest
in excess of the Maximum Rate (hereinafter defined). If any excess of interest
in such respect is herein provided for, or shall be adjudicated to be so
provided, in this Promissory Note or otherwise in connection with this loan
transaction, the provisions of this paragraph shall govern and prevail, and
neither Maker nor the sureties, guarantors, successors or assigns of Maker shall
be obligator to pay this excess amount of such interest, or any other excess sum
paid for the use, forbearance or detention of sums loaned pursuant hereto. If
for any reason interest in excess of the Maximum Rate shall be deemed charged,
required or permitted by any court of competent jurisdiction and such excess
shall be applied as a payment and reduction of the principal of indebtedness
evidenced by this Promissory Note, and if the principal amount hereof has been
paid in full, any remaining excess shall forthwith be paid to Maker. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, Maker and Payee shall, to the extent permitted by applicable law, (i)
characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the entire contemplated term of the
indebtedness evidenced by this Promissory Note so that the interest for the
entire term does not exceed the Maximum Rate.

As used herein, “Maximum Rate” means the maximum nonusurious rate of interest
permitted to be charged by the holder hereof under applicable federal or Texas
laws. For purpose of determining the Maximum Rate under Texas law, the
applicable rate ceiling shall be the applicable weekly ceiling described in, and
computed in accordance with, Chapter 303 of the Texas Finance Code.



--------------------------------------------------------------------------------

Maker shall be in default hereunder upon the happening of any of the following
events or conditions (each such event or condition hereinafter referred to as an
“Event of Default”):

1. Maker shall fail to pay when due any principal of or accrued and unpaid
interest on this Promissory Note.

2. Any representation, warranty, or statement made or deemed made by Maker to
Payee shall be false, misleading, or erroneous in any material respect when,
made or deemed to have been made.

3. Maker shall default in the timely performance of any obligation, covenant or
agreement made or owed by Maker to Payee under this Promissory Note, or any
other agreement or document executed in connection therewith.

4. Maker shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect, or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it a substantial part of its property or shall consent to
any such relief or to the appointment of or taking a possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due.

5. Any involuntary proceeding shall be commenced against Maker seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect, or seeking the appointment of a trustee, receiver, liquidator,
custodian, or other similar official for it or a substantial part of its
property, and such involuntary proceeding shall remain undismissed and unstayed
for a period of sixty (60) days.

6. Maker or any guarantor, surety, or other person ever liable for the payment
of this Note shall liquidate, dissolve, die or become incompetent.

7. Maker shall fail to discharge within a period of thirty (30) days after the
commencement thereof any unstayed attachment, sequestration, forfeiture, or
similar proceeding or proceedings involving an aggregate amount in excess of
$25,000 against any of its properties.

8. A final judgment or judgments for the payment of money in excess of $100,000
in the aggregate shall be rendered by a court or courts against Maker and the
same shall not be procured, within thirty (30) days from the date of entry
thereof and Maker shall not, within said period of thirty (30) days, or such
longer period during which execution of the same shall have been stayed, appeal
there from and cause the execution thereof to be stayed during such appeal.

9. Maker shall fail to pay when due any principal of or interest on any
indebtedness (other than the indebtedness represented hereby) in excess of
$25,000, or the maturity of any such indebtedness shall have been accelerated,
or any such indebtedness shall have been required



--------------------------------------------------------------------------------

to be prepaid in full prior to the stated maturity thereof, or any event shall
have occurred that permits (or, with the giving of notice or lapse of time or
both, would permit) any holder or holders of such indebtedness or any person
acting on behalf of such holder or holders to accelerate the maturity thereof
require any such prepayment.

Upon the occurrence of any Event of Default, the holder hereof may, at its
option, declare the entire unpaid principal of and accrued interest on this
Promissory Note immediately due and payable without notice, demand or
presentment, all of which are hereby waived, and upon such declaration, the same
shall become and shall be immediately due and payable, and the holder hereof
shall have the right to foreclose and offset against this Promissory Note any
sum or sums owed by the holder hereof to Maker. Failure of the holder hereof to
exercise this option shall not constitute a waiver of the right to exercise the
same upon the occurrence of a subsequent Event of Default. Notwithstanding the
foregoing, upon the occurrence of an Event of Default under paragraphs 4 or 5
above, the outstanding principal of and accrued and unpaid interest on the Note
and all other amounts payable by Maker hereunder shall thereupon become
immediately due and payable without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, protest, or
other formalities of any kind, all of which are hereby expressly waived by
Maker.

If the holder hereof expends any effort in any attempt to enforce payment of all
or any part of installment of any sum due the holder hereunder, or if this
Promissory Note is placed in the hands of an attorney for collection, or if it
is collected through any legal proceedings, Maker agrees to pay all collection
costs and fees incurred by the holder, including reasonable attorneys’ fees.

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Texas and the applicable laws of the United States of
America. This Promissory Note is performable in Tarrant County, Texas. Any
action or proceeding under or in connection with this Promissory Note against
Maker or any other party ever liable for payment of any sums of money payable on
this Promissory Note may be brought in any state or federal court in Tarrant
County, Texas. Maker and each such party hereby irrevocably (i) submits to the
nonexclusive jurisdiction of such courts, and (ii) waives any objection it may
now or hereafter have as to the venue of any such action or proceeding brought
in such court or that such court is an inconvenient forum. Any action or
proceeding by Maker or any other party liable hereunder against Payee shall be
brought only in a court located in Tarrant County, Texas.

Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Promissory Note jointly and
severally waive notice, presentment, demand for payment, protest, notice of
protest and non-payment or dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, diligence in collecting, grace, and all
other formalities of any kind, and consent to all extensions without notice for
any period or periods of time and partial payments, before or after maturity,
all without prejudice to the holder. The holder shall similarly have the right
to deal in any way, at any time, with one or more of the foregoing parties
without notice to any other party, and to grant any such party any extensions of
time for payment of any said indebtedness, or to grant any other indulgences or
forbearances whatsoever, without notice to any other party and without any way
affecting the personal liability of any party hereunder.



--------------------------------------------------------------------------------

This Promissory Note is given to renew, modify and extend the terms of that
certain Promissory Note dated September 30, 2003 executed by Maker payable to
Payee in the original principal amount of $3,400,000.00 (the “Original Note”),
and applies with respect to the current remaining principal balance, plus
accrued, but unpaid interest through the date hereof of $1,645,556.47 effective
as of July 31, 2006. Payee is executing this Note in the space provided below to
acknowledge its agreement to the renewal, modification and extension of the
Original Note on the terms provided herein.

THIS PROMISSORY NOTE AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMETNS
EXECUTED AND DELIVERED BY MAKER IN CONNECTION WITH THE INDEBTEDNESS EVIDENCED BY
THIS NOTE REPRESENT THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, COMTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE
PARTIES.

   MAKER:          HEALTHAXIS, INC.               By: /s/ John M. Carradine    

--------------------------------------------------------------------------------

  Name:   John M. Carradine   Title: President

ACCEPTED AND AGREED:

HEALTHMARKETS, INC.

By: /s/ Mark Hauptman
Name: Mark Hauptman
Title: V.P.